NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: WELLS ALAN WYATT,                        No.    21-35016

             Debtor,                            D.C. No. 1:19-cv-00372-DCN
______________________________

WELLS ALAN WYATT,                               MEMORANDUM*

                Appellant,

 v.

BANNER BANK,

                Appellee.

                   Appeal from the United States District Court
                             for the District of Idaho
                   David C. Nye, Chief District Judge, Presiding

                    Argued and Submitted November 18, 2021
                              Pasadena, California

Before: BERZON, RAWLINSON, Circuit Judges, and KENNELLY, ** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
       The bankruptcy code bars a debtor’s discharge if he has “failed to keep or

preserve any recorded information . . . from which the debtor’s financial condition

or business transactions might be ascertained, unless such act or failure to act was

justified under all of the circumstances of the case.” 11 U.S.C. § 727(a)(3).     A

debtor accordingly must “present sufficient written evidence which will enable his

creditors reasonably to ascertain his present financial condition and to follow his

business transactions for a reasonable period in the past.” Caneva v. Sun Cmtys.

Operating Ltd. P’ship (In re Caneva), 550 F.3d 755, 761 (9th Cir. 2008) (quoting

Rhoades v. Wikle, 453 F.2d 51, 53 (9th Cir. 1971)).

       The bankruptcy court in this case found that Wells Wyatt failed to meet his

burden under section 727(a)(3), and it thus barred his discharge. Specifically, the

bankruptcy court found that it could not ascertain Wyatt’s ownership interests in

cattle lots that he co-owned with his business partner, the Timmermans, from the

records Wyatt presented. Although Wyatt introduced thousands of pages of exhibits

into evidence, they did not include settlement sheets that, based on the record, had

existed and would have definitively enabled determination of Wyatt’s ownership

interests. Instead, Wyatt introduced borrowing bank certificates (BBCs) that he

claimed showed his interests.       These BBCs, however, were riddled with

inconsistences that made it impossible to accurately determine his ownership

interests.


                                         2
      On appeal, the district court affirmed the bankruptcy court’s decision. This

Court independently reviews the bankruptcy court’s decision and gives no deference

to the district court’s decision. Harkey v. Grobstein (In re Point Ctr. Fin., Inc.),

957 F.3d 990, 995 (9th Cir. 2020). When reviewing a discharge denial under

section 727, the following standards apply:

      (1) the [bankruptcy] court’s determinations of the historical facts are
      reviewed for clear error; (2) the selection of the applicable legal rules
      under § 727 is reviewed de novo; and (3) the application of the facts to
      those rules requiring the exercise of judgments about values animating
      the rules is reviewed de novo.

Retz v. Samson (In re Retz), 606 F.3d 1189, 1196 (9th Cir. 2010) (alteration in

original) (quoting Searles v. Riley (In re Searles), 317 B.R. 368, 373 (9th Cir. BAP

2004)).

      The bankruptcy court’s finding that Wyatt failed to “keep and preserve”

records was not clearly erroneous. Testimony from both Wyatt and Candice Cooley,

Wyatt’s bookkeeper for a few years, supports the finding that the BBCs did not

accurately reflect Wyatt’s equity ownership interests. Furthermore, the settlement

sheets would have filled the gap, but Wyatt did not “keep and preserve” critical

sheets: Wyatt produced settlement sheets from 2012 and 2015 but notably failed to

produce settlement sheets from the two years immediately preceding his petition for

bankruptcy, which would have enabled the court to fill in the missing information

from the BBCs. Wyatt’s reference to Merena v. Merena (In re Merena), 413 B.R.


                                         3
792, 818 (Bankr. D. Mont. 2009), does not help him either, as it was not binding

authority on the bankruptcy court in this case.

      The bankruptcy court’s conclusion that Wyatt did not justify his lack of

adequate records was also correct. Wyatt contends that the inadequacy of his records

was due to Cooley taking the laptop that contained the records, but there is no

evidence that the laptop had the only copies of the records. On this point, Wyatt has

not reconciled his contention with the fact that he was able to enter other settlement

sheets into evidence. Wyatt’s reliance on Cooley’s accounting experience does not

excuse his lack of records either. Based on his history of recordkeeping prior to his

relationship with Cooley—a period that included the time when he entered into

complex business agreements such as the original loan with Banner Bank—the

bankruptcy court did not clearly err in finding that Wyatt bore responsibility for

maintaining Livestock’s records.

      Lastly, Wyatt argues that the bankruptcy court committed legal error by

failing to consider certain factors in its section 727(a)(3) analysis. We disagree. The

court considered the relevant factors. See In re Cox, 904 F.2d 1399, 1403 n.5 (9th

Cir. 1990) (identifying potentially relevant factors for the district court to consider).

Specifically, it discussed Wyatt’s background and experience in recordkeeping; in

the absence of evidence to the contrary, it presumed that similarly situated cattle

ranchers would maintain records identifying the disposition of major assets crucial


                                           4
to their business operations; and it weighed the impact of Wyatt’s reliance on

Cooley. In short, the bankruptcy court correctly applied the law.

      AFFIRMED.




                                         5